1 Reported in 244 N.W. 553.
This was an action for conversion of cattle and hogs which defendant shipped to market for and the proceeds of which were paid to plaintiff's farm tenant. The trial court found for defendant, and the plaintiff appeals from an order denying its motion for a new trial.
We have carefully examined the record, including exhibits, and discover no evidence of ownership by plaintiff of the stock alleged to have been converted or of the identity of the stock shipped with that missing from the farm.
It follows that the order of the district court must be affirmed. *Page 143